Citation Nr: 9919497	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  97-17 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether the rating decision of March 9, 1970 denying 
service connection for an acquired psychiatric disorder was 
clearly and unmistakably erroneous.

2.  Whether the rating decision of March 24, 1983 denying 
service connection for an acquired psychiatric disorder was 
clearly and unmistakably erroneous.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 until August 
1969.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of March 1997 from the Detroit Regional Office (RO) 
which denied clear and unmistakable error in the rating 
decisions of March 1970 and March 1983, and service 
connection for PTSD.  By rating action dated in December 
1997, service connection for PTSD was granted and a 50 
percent disability rating was assigned to which the appellant 
filed a timely notice of disagreement.


FINDINGS OF FACT

1.  The March 1970 rating decision denying service connection 
for an acquired psychiatric disorder was consistent with and 
supported by the evidence then of record.  

2.  The March 1983 rating action which denied service 
connection for a psychoneurosis did not contain the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error, based on the evidence 
then of record.

3.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal for an increased rating 
for PTSD has been obtained by the RO.

4.  PTSD is manifested by symptoms which include flashbacks, 
nightmares, startle response, anger, irritability, anxiety, 
depression and hopelessness about the future and social 
isolation productive of no more than substantially reduced 
reliability and productivity.


CONCLUSIONS OF LAW

1.  The March 1970 rating decision, wherein the RO denied 
entitlement to service connection for a psychiatric 
disability was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.105(a) 
(1998).

2.  The March 1983 rating decision, wherein the RO denied 
entitlement to service connection for an acquired psychiatric 
disorder was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.105(a) 
(1998).

3.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Clear and unmistakable error in prior RO rating 
determinations.

The veteran contends that the March 1970 and March 1983 
rating actions were clearly and unmistakably erroneous in 
denying service connection for an acquired psychiatric 
disorder.  He presented testimony upon personal hearings on 
appeal in July 1997 and before a Member of the Board sitting 
at Detroit, Michigan in July 1998 to the effect that evidence 
of a chronic anxiety disorder was demonstrated on VA 
psychiatric evaluation in 1969, and that a definitive 
diagnosis of PTSD was rendered on VA psychological assessment 
in February 1983 for which service connection should have 
been granted.  It is maintained that the RO erred on both 
occasions for reasons which included not affording the 
veteran a compensation and pension examination in 1970, by 
ignoring the diagnosis of PTSD, and by utilizing an 
inadequate examination as the basis of a denial in 1983. 

It is not disputed that the March 1970 and March 1983 RO 
determinations at issue are final as to the matters therein 
decided.  38 U.S.C.A. § 7105.  Previous determinations that 
are final and binding, including decisions of service 
connection, will be accepted as correct in the absence of 
clear and unmistakable error.  38 C.F.R. § 3.105(a).  In 
Damrel v. Brown, 6 Vet.App. 242 (1994), the Court elaborated 
on the proper test to determine if there is clear and 
unmistakable error, as previously set forth in Russell v. 
Principi, 3 Vet.App. 310, 313-314 (1992).  In Damrel, the 
Court held that for there to be clear and unmistakable error 
"(1) '[e]ither the correct facts, as they were known at the 
time, were not known before the adjudicator (i.e., more than 
a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied,' (2) the error must be 
'undebatable' and of the sort 'which had it not been made, 
would have manifestly changed the outcome at the time it was 
made,' and (3) a determination there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question." 
Damrel at 245.  

The Court has determined that clear and unmistakable error is 
the kind of error that "compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet.App. 40, 43 (1993).  In view of the standard 
that error must be undebatable and about which reasonable 
minds cannot differ, the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b) can never be applicable in a claim of 
clear and unmistakable error.  Clear and unmistakable error 
either exists undebatably or there is no clear and 
unmistakable error within the meaning of 38 C.F.R. § 
3.105(a). Russell v. Principi, 3 Vet.App. 310, 314 (1992).  
The VA's duty to assist cannot form a basis for a claim of 
clear and unmistakable error because such a breach creates 
only an incomplete, rather than an incorrect, record.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).

The applicable laws and regulation pertaining to service 
connection at the time of the March 1970 and July 1983 rating 
decisions were as follows: Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by wartime service.  38 U.S.C.A. § 1110 
(formerly § 310) (1970); 38 C.F.R. § 3.303 (1970).  Where the 
veteran served 90 days or more during a period of war or 
after December 31, 1946 and a psychosis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 ( formerly §§ 301, 312, 313); 38 
C.F.R. §§ 3.307, 3.309 (1970).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1970).

The evidence which was of record when the RO considered this 
case in March 1970 reflects that the service medical records 
were negative for any psychiatric complaints or findings.  
The veteran was shown to have sought medical care for 
hospitalization or treatment purposes in October 1969 and 
underwent a psychiatric evaluation that same month.   It was 
noted that he was anxious and depressed and that his chief 
preoccupation at that time was the fact that his wife had 
left him to live with her ex-husband.  The veteran stated 
that he felt he was depressed because he still loved his 
wife, and that sometimes he did not care whether he lived or 
died.  He related that he had a history of depression going 
back to his adolescence.  He indicated that his sleep and 
appetite were disturbed, and that he had lost weight 
recently.  He admitted that he had been quite frightened of 
military service and that this fear became worse in Vietnam, 
but that he did not seek treatment at that time.  

The veteran stated that he served in Vietnam for a year in 
motor maintenance and that he became more nervous under fire 
saying that "I got so jumpy I couldn't remember things."  
It was reported that upon his return from overseas, he 
continued to feel anxious and tense, and that he had some 
difficulty adjusting to civilian life.  He related that he 
was easily startled by noise and that his sleep was often 
disturbed by combat dreams.  

The examiner noted that the veteran had always been somewhat 
emotionally unstable, that this condition had been aggravated 
overseas, and that it had persisted since that time.  It was 
found that he was now more anxious and depressed as a 
consequence of a recent marital separation.  It was reported 
that he exhibited poorly repressed hostility and that at the 
moment, much of this was depressively introjected.  The 
examiner determined that the veteran was basically a passive-
aggressive personality, and that there was no clinical 
evidence of either active or frank psychosis.  A diagnostic 
impression of anxiety reaction (depressive features) 
superimposed on a basically passive-aggressive personality 
was rendered at that time.  

By rating action dated in March 1970 service connection for a 
nervous condition was denied for reasons to include no 
showing of such in service, and on the basis that despite 
proximity to active duty, post-service anxiety reaction was 
attributable to an intercurrent cause of an unhappy marriage.  

The veteran filed a claim for service connection for a 
nervous disorder in December 1982.  Pursuant thereto, he was 
afforded a VA psychiatric examination in January 1983 and 
rendered a history of having two previous nervous breakdowns, 
one of which had occurred after he returned from Vietnam for 
which his family had taken him for treatment at the VA.  The 
examiner noted that the appellant was unable to provide any 
detailed information about the nervous breakdowns, the 
symptoms, or the problems he had developed.  It was reported 
that after he left Vietnam, he had a very hard time adjusting 
to civilian life and that two years before, he had been upset 
and threatened suicide and had been treated by a private 
physician paid by Aid to Dependent Children (ADC). 

The VA examiner elicited a detailed background history from 
the veteran and noted that he admitted to heavy drinking.  It 
was reported that he had done mechanical work, had been a 
truck driver, and had been injured in a steel warehouse in 
1973, developing double hernias.  It was noted that he had 
been on Social Security disability income, but that this had 
been discontinued and he appeared to be quite upset by that.  

Upon mental status examination, the veteran was described as 
having poor hygiene and grooming.  It was noted that his 
emotional responses were rather dull and that he seemed to be 
extremely hostile, resentful, easily irritated, and very 
immature with poor judgment.  It was found that he displayed 
some passive-aggressive personality features and that if his 
emotional needs were not met, he acted out in a very 
aggressive and hostile manner.  A diagnosis of passive-
aggressive personality disorder was rendered.  The examiner 
commented that the veteran had actually functioned in an 
inadequate manner throughout his life, had never been able to 
keep a steady job, had tried to have injuries, and that he 
was trying to receive all kinds of compensation and 
disability income as he was unable to read or write.  The 
examiner related that he was unable to determine a definite 
IQ and psychological testing was ordered.  The examiner added 
that in his opinion, social and vocational impairment was 
only to a mild degree as far as his emotional problems were 
concerned.  

The appellant underwent psychological testing the following 
month whereupon he described a life of chronic stress since 
discharge from the military.  He related that he saw combat 
duty in Vietnam while working as a field mechanic and that 
several men in his unit were killed or wounded when their 
position was overrun by enemy forces.  He stated that when he 
returned to civilian life, he married a woman who deserted 
him after three months.  The veteran said that he had 
remarried 12 years before and had four children, two of which 
were handicapped.  He related that he had never held a steady 
job.  He depicted himself as being extremely tense and 
restless, and admitted to using alcohol as a means of 
controlling his anxiety level and to overcome his insomnia. 

It was reported that in response to questions from the 
examiner, the veteran described a startle reaction he had had 
since combat.  It was noted that he had nightmares 
occasionally about combat, but informed the examiner that he 
did not like to talk about his Vietnam duty because it 
stirred up intense, disturbing emotions which disrupted his 
life for several days afterwards.  The veteran stated that he 
avoided crowds and would not enter large shopping malls or 
stores with heavy traffic. 

Psychological testing was administered.  In the summary and 
conclusions, the psychological examiner commented that the 
veteran was depressed and anxious but was cooperative and 
well motivated to perform the tasks presented to him.  It was 
found that he had deficits due to inadequate education, but 
that his affective functioning was disturbed and appeared to 
be best characterized by the diagnosis of PTSD.  

By rating action dated in March 1983, service connection for 
a psychiatric disorder was denied on the basis that the 
veteran had been found to have a personality disorder for 
which service connection could not be established.  

Analysis

It has not been contended, and the record does not reflect, 
that other than the correct law was utilized in the March 
1970 and March 1983 rating actions at issue. 

The Board points out that while the appellant now asserts 
that RO committed error in not granting him service 
connection for a psychiatric disorder in March 1970, it is 
shown that service medical records were entirely negative for 
psychiatric symptomatology.  The veteran, himself, 
specifically denied having frequent trouble sleeping, 
frequent or terrifying nightmares, depression, loss of memory 
and nervous trouble of any sort upon service discharge 
examination in May 1969.  While a VA examiner noted in 
October 1969 that psychiatric symptomatology had been 
aggravated by military service, it is clear in this instance 
that what the examiner was referring to was what was felt to 
be the appellant's lifelong emotional instability, 
subsequently characterized as a personality disorder.  It is 
well-established that a personality disorder may not be 
service connected by regulation.  See 38 C.F.R. § 3.303( c).  

The Board observes that the veteran did indeed report 
symptoms currently recognized as associated with PTSD and he 
now carries such a diagnosis.  However, no impression 
consistent with that disability was rendered at that time.  
The subsequent diagnosis of PTSD may not be used to show 
clear and unmistakable error in the RO decision made in 1970.  
See Russell, supra.  The record indicates that what was 
diagnosed at that time was an anxiety reaction of postservice 
onset occasioned by the veteran's recent history of 
decompensation after his wife left him, and that this had 
been superimposed on a personality disorder.  Consequently, 
the Board finds that the March 1970 rating decision denying 
service connection for an acquired psychiatric disorder was 
consistent with and supported by the evidence then of record. 

As to the rating decision of March 1983 denying service 
connection for a psychiatric disease, the record reflects 
that the veteran was clearly diagnosed as having a passive 
aggressive personality disorder upon VA psychiatric 
examination in January 1983.  It was shown, however, that the 
examiner also scheduled personality testing to ascertain the 
appellant's IQ and that this was accomplished the following 
month.  The record reflects that a valid diagnosis of PTSD 
was rendered upon psychological evaluation in February 1983.  
The Board notes that it is unclear as to whether the 
psychiatric examiner reviewed the results of psychological 
testing.  The Board concedes that when the issue of service 
connection for a psychiatric disorder was adjudicated by the 
RO in March 1983, there was absolutely no mention of the fact 
that appellant had had psychological evaluation, or that he 
had been diagnosed as having PTSD.  As service connection 
must be adjudicated based on all the evidence of record, the 
Board must concede that failure of the RO to consider the 
results of the psychological evaluation in February 1983, in 
conjunction with the prior evidence of record, constituted 
error.  However, it is not established by the record at that 
time that, had the VA psychologist's diagnosis of PTSD been 
assigned probative value at the time of the March 1983 RO 
determination, such would have manifestly changed the outcome 
of the RO's decision.  The record does not establish the 
probative value that would have been assigned.  Further, the 
probative value of the February 1983 psychologist's diagnosis 
would have been weighed against the probative value of the 
other evidence of record at that time, including clinical 
evidence.  It would be mere speculation to predict the 
outcome of the weighing of such evidence by the RO at that 
time, to include whether further development of the record 
would have been deemed necessary relative to alleged service 
stressors.  Failure to complete a duty to assist in the 
development of the record, as well as a difference of opinion 
as to how evidence should be weighed does not constitute 
clear and unmistakable error.  As such, the Board finds that 
there was no clear and unmistakable error in the March 1983 
rating decision.

2.  Increased rating for PTSD

By rating action dated in December 1997, service connection 
for PTSD was granted and a 50 percent disability evaluation 
was established from September 26, 1996 to which the veteran 
filed a timely appeal.  The appellant contends that the 
symptoms associated with his service-connected PTSD include 
flashbacks, traumatic nightmares, anxiety and depression 
which cause him to be totally and permanently unemployable.  
It is maintained that a 100 percent disability evaluation is 
warranted for his psychiatric symptomatology.  

The Board finds that the veteran's claim in this regard is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  A well-grounded claim is one that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Here, the veteran's 
claim is well grounded because he has service-connected 
disability and evidence is of record that he claims shows 
exacerbation of that disorder.  See Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  The Board finds that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  A 
50 percent evaluation is warranted for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long- term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.  A 100 
percent evaluation for PTSD requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The history of a disability must be considered.  See 38 
C.F.R. §§ 4.1, 4.2 (1998).  However, where entitlement to 
compensation has already been established and an increase in 
a disability rating is at issue as in the instant case, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  

Service connection for PTSD is currently established as in 
effect from September 1996.  A report dated in September 1996 
was received from a Vet Center noting that PTSD symptoms 
currently reported by the veteran were sleeplessness, 
nightmares, flashbacks, intrusive thoughts, difficulty with 
anger and rage control, hyperarousal to sudden sounds and 
sights, and poor short term memory and concentration ability.  
It was also reported that the veteran had also experienced 
suicidal ideation resulting in assaultive behaviors.  It was 
indicated that the appellant had been a self-employed 
mechanic for many years and that this was because of an 
inability to work under the supervision of others in the 
normal workplace.  

VA outpatient clinical records dated in December 1996 reflect 
that the appellant received psychological assessment wherein 
it was noted that he was alert, fully oriented, spontaneously 
conversational, spoke in clear goal-directed sentences, 
exhibited intact reasoning and had an absence of delusional 
thoughts or peculiarities of belief.  It was reported that he 
was depressed and that range of affect was consistent with 
this statement.  It was also observed that he appeared 
anxious and apprehensive, and also reported feelings of 
frustration, helplessness, lack of hope and suicidal thoughts 
with a history of two attempts.  The veteran denied any 
current intention in this regard.  It noted that he lived 
with his wife and a disabled daughter for whom he was the 
primary caregiver, and that he had been in receipt of Social 
Security disability benefits since February 1995.

The veteran testified at a RO personal hearing in July 1997 
that events of the war still bothered him, and reiterated 
that he experienced many sleepless nights as a result 
thereof.  He related that he sometimes woke up yelling and 
screaming.  He indicated that sometimes he would be sitting 
and would begin crying for no reason.  

The appellant was afforded a VA psychiatric examination in 
August 1997 where it was noted that he reported "numerous 
psychiatric symptoms including mainly difficulty falling 
asleep, and having significant anxiety and nightmares."  He 
related that he had substantial startle response to noise and 
that this triggered flashbacks.  He said that he had 
flashbacks and blackouts several times during the day and 
that when these occurred, he had threatened himself and 
others.  The veteran related that he tended to isolate 
himself and had little interest in doing things outside the 
home with others.  The examiner noted that he displayed a 
"restricted" affect and exhibited a very foreshortened 
sense of the future.  It was reported that his psychiatric 
symptoms made him feel depressed and hopeless.  He said that  
he repeatedly thought of suicide.  He felt, however, that his 
level of functioning had not significantly changed over the 
years.  It was noted that he had last been prescribed 
psychotropic medication three to four years before.

The veteran related that he was functionally illiterate and 
that his wife handled most of the financial and legal affairs 
for their household.  He related that he had been married for 
26 years and had four children.  He indicated that his eldest 
daughter who was 25 had spina bifida and that he took care of 
her but had difficulty doing so at times.  He said that he 
drank alcohol socially about once a week, and indicated that 
his last drink had been six weeks before.  The appellant 
stated that his employment history was remarkable for the 
fact that he had had upwards of 45 jobs after service, but 
was unable to keep one for more than one or two weeks due to 
his psychiatric symptoms.  He related that eventually ended 
up in his father's shop, but had been retired for "medical 
reasons" since 1989.  

Upon mental status examination, the veteran reported his mood 
as depressed, and his affect was tearful when discussing his 
family or stressors of Vietnam.  He denied auditory or visual 
hallucinations outside of the context of his Vietnam-related 
flashbacks.  There was no thought disorder or delusions.  The 
appellant reported chronic intermittent suicidal thoughts, 
but denied current suicidal or homicidal ideations.  He was 
fully oriented.  Following mental status examination, the 
examiner commented that due to the veteran's admitted 
cognitive problems and inability to read and write, he would 
need assistance managing his own benefits.  A diagnosis of 
PTSD was rendered and a General Assessment of Functioning 
(GAF) Score of 40 was assigned.  In a statement dated in 
October 1997, the examiner clarified that the GAF score of 40 
pertained to the diagnosis of PTSD.

The appellant was hospitalized at a VA facility for three 
days between August and September 1997 for reported 
"tiredness" and not being able to "take it anymore."  He 
related that he took care of his disabled daughter and said 
that he was tired and had come to get some help.  He 
complained of poor sleep and suicidal ideation.  The 
appellant admitted to drinking alcohol.  Mental status 
examination was remarkable for a low mood.  It was reported 
that he received a full psychiatric evaluation and was placed 
on medication for agitation.  It was noted that after this 
occurred he slept well, denied suicidal ideation and 
requested to be discharged.  It was recorded that he left in 
improved condition.  Pertinent diagnoses of adjustment 
disorder with depressive mood and history of alcohol abuse, 
and PTSD were rendered upon discharge.  A GAF score of 35 was 
rendered on that occasion.  

The subsequent clinical record contains a VA clinical report 
dated in December 1997 indicating that the veteran had been 
referred by the Chief of Psychiatry for an evaluation of his 
competency to manage his own funds and affairs.  A detailed 
background history was presented followed by behavioral 
observation and mental status examination.  It was noted that 
the appellant was meticulously groomed but smelled of 
alcohol.  He admitted to drinking hard liquor within the past 
24 hours.  His mood was normal and his affect was consistent 
with mood.  He was spontaneously conversational, fully 
oriented and there was no evidence of disordered thinking.  
It was determined that his memory was largely unimpaired and 
that insight and informal judgment appeared to be good.  In 
the summary and conclusions, it was found that the appellant 
had a history of chronic PTSD and severe alcohol abuse since 
adolescence.  It was reported that he additionally had 
significant health problems which markedly limited his 
current activity level.  It was found, however, that there 
did not appear to be any significant evidence of disordered 
thinking or cognitive deterioration.  It was reported that 
the defensive nature with which he minimized his drinking 
behavior made it difficult to draw any conclusions about 
current usage.  


A report dated in March 1998 was received from the Vet Center 
reiterating PTSD symptoms previously noted.  It was reported 
that the veteran was unable to work or function in the work 
environment due to his physical disabilities and 
psychological problems, and as such, was totally disabled and 
unemployable.  

The appellant was afforded a VA examination for evaluation of 
PTSD in April 1998.  It was noted that medical records had 
been reviewed.  It was reported that the veteran was being 
seen by a psychologist twice a month at the Vet Center, and 
that he was not currently on any psychotropic medications.  
It was indicated that the appellant continued to take care of 
his daughter with spina bifida.  He was observed to be fairly 
groomed.

The veteran reported significant trouble sleeping and 
reiterated his problems with flashbacks and other symptoms 
associated with PTSD, including a great deal of anger and 
resentment.  He indicated that he had severe nightmares 
whereupon he woke up thinking he was back in Vietnam.  He 
reported they were now less vivid as he has learned to 
distract himself as a result of work with his therapist.  He 
reported generally feeling hopeless and without a future and 
without control over his life situation and surroundings.  He 
admitted to intrusive memories of Vietnam and said that he 
avoided any conversation, incidents, movies or thoughts 
related to Vietnam.  He indicated that he had no pleasure in 
anything.  The appellant stated that he had a sense of 
attachment, and a good relationship with his wife and 
children.  He denied paranoid and delusional ideas, but was 
observed to be tearful during the interview.  

The veteran stated that his daughter was recently awarded VA 
benefits secondary to Agent Orange exposure and that she 
received a VA pension for spina bifida.  He stated that he 
was very involved in constantly taking care of her and 
described his daily routine as changing her diapers, cleaning 
her feces, and emptying her bladder, as well as watching 
television.  He related that his social activities involved 
going to the VFW once per month, and therapy twice a month.  
He related that he did not have other social contacts as he 
did not like big crowds.  Mental status examination was 
remarkable for the veteran becoming emotionally labile when 
asked about his flashbacks, as well a low mood, and 
restricted affect.  There was no thought disorder and no 
evidence of psychosis or suicidal ideation.  Short term 
memory was described as three out of three.  Abstracting 
abilities, insight and judgment were all found to be good.  
Pertinent diagnoses of PTSD and history of alcohol abuse in 
remission were rendered.  The examiner commented that the 
veteran was given a GAF score of 40 as he had major 
impairments in social and occupational functioning, but was 
able to take care of his family.  It was reiterated that he 
had good insight and judgment, was able to communicate 
appropriately and had good abstracting abilities.  He was 
determined to be competent for VA purposes. 

The appellant presented testimony at a RO hearing in March 
1998, and in July 1998 before a Member of the Board sitting 
at Detroit, Michigan.  He reiterated his PTSD symptoms, 
including continuing sleeplessness, flashbacks, excessive 
startle response and nightmares.  He related that he had had 
to stop working because he became so short tempered with his 
customers.  The appellant stated on this occasion that he had 
been prescribed Paxil for his psychiatric symptoms.  He 
indicated that he had no friends, was intermittently 
suicidal, and was easily angered and irritable. 

Analysis

A careful review of the extensive evidence which has been 
generated since the inception of the instant appeal indicates 
that while the veteran asserts that the symptoms associated 
with his service-connected PTSD are more severely disabling 
than reflected by the currently assigned disability 
evaluation, the evidence does not support this assessment.   
The Board recognizes that the clinical evidence of record 
does indeed reflect a continuing pattern of chronic PTSD 
symptomatology.  However, the clinical findings on the whole 
do not corroborate psychiatric disability of such extent to 
find that more than a 50 percent disability evaluation is in 
order.  

The current clinical record reflects that the appellant 
complains of symptoms which include flashbacks, nightmares, 
startle response, irritability, anger and sleeplessness.  
Anxiety, depression and a sense of hopelessness about the 
future are also reported.  It appears that he is isolated 
socially and relations with others are attenuated.  As 
indicated above, the findings on VA examinations in August 
1997 and April 1998 as well as a VA competency evaluation in 
December 1997 and a Vet Center report of March 1998 attest to 
a significant degree of social and occupational dysfunction 
due to the appellant's PTSD symptomatology.  It is shown that 
his most recent GAF scores range between 25 and 40 and 
indicate that there is indeed serious impairment in social 
and occupational functioning.  However a comprehensive 
overview of the entire disability picture reveals that 
appellant is competent, manages to cope to a substantial 
extent and has been found to be able to take care of his 
family.  He is shown to have had long-term self-employment 
which allowed him to work in relative isolation but primarily 
gave it up for medical reasons.  He interacts with the public 
by going to therapy and VFW meetings monthly despite an 
aversion to crowds and groups.  Records from Social Security 
dated in October 1994 indicated that his daily activities 
included meeting his father for coffee at a restaurant, 
sometimes visiting friends with his father, and that he 
enjoyed fishing.  It was reported that he had a few close 
friends, and visited relatives for birthdays and holidays.  
It appears that his immediate family is important to him and 
he maintains good relations with them.  His wife described 
him as a great father in October 1994.  The record indicates 
that his marriage is of long duration and stable.  It is 
demonstrated that although he is unemployed, he is still a 
full-time caretaker for his severely disabled daughter.  The 
record shows that he has significant physical problems which 
also impact to a substantial extent in his being unemployed.  
It is not demonstrated that there is any history of any 
significant legal problems 

A review of the clinical record finds no thought, memory or 
judgment impairment attributable to PTSD or other 
symptomatology associated with a 70 or 100 percent disability 
rating.  As well, while the veteran indicates that he thinks 
about suicide and had made attempts to do so in the past, 
current ideation has been denied on each and every recent 
mental examination.  There are no indications of obsessional 
rituals that interfere with routine activities, illogical 
speech, panic attacks, impaired impulse control, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  He has been observed to be groomed when examined.  
Although the veteran does have depression, and anxiety, as 
well as clear deficiencies in areas such as work, social and 
family relations which result in some inability to establish 
and maintain effective relationships, these are also 
contemplated by the 50 percent rating under the current 
regulations.  The Board finds that no more than a 50 percent 
disability evaluation for PTSD is warranted under the 
circumstances.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Part 4, whether or not 
they were raised by the appellant with respect to the claim 
above.  See generally Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  However, the Board finds that those sections do not 
provide a basis upon which to assign a higher disability 
evaluation as to this matter.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  

The Board has considered the doctrine of benefit of the 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, a reasonable basis for a grant of the 
benefit sought on appeal is not identified at this time.


ORDER

Clear and unmistakable error is not found in the March 1970 
rating decision which denied service connection for a 
psychiatric disability, and the appeal is denied.



Clear and unmistakable error is not found in the March 1983 
rating decision which denied service connection for an 
acquired psychiatric disorder, and the appeal is denied.

An increased rating for PTSD is denied.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

